                          Case 1:20-cv-02921-SDG Document 1-3 Filed 07/14/20 Page 1 of 2



Illustrative Plan 1
Public Service Commission Districts
Rose v. Raffensperger

                                                                                             Towns
Dade       Catoosa                                      Fannin
                                                                                                            Rabun
                                                                                Union
                                    Murray
                   Whitfield
       Walker                                      Gilmer
                                                                                          White
                                                                                                     Habersham
                                                                            Lumpkin

                                                                  2
                                                                                                                     Stephens
                           Gordon
   Chattooga
                                                  Pickens
                                                                      Dawson                                           Franklin
                                                                                                         Banks
                                                                                          Hall                                             Hart
                             Bartow              Cherokee
        Floyd                                                         Forsyth

                                                                                                     Jackson               Madison           Elbert

           Polk                                                                              Barrow
                                               Cobb                        Gwinnett                               Clarke
                           Paulding                                                                                             Oglethorpe

                                                                                                            Oconee
        Haralson                                                                          Walton                                                     Wilkes          Lincoln
                                                                 DeKalb
                                 Douglas          Fulton
                                                                           Rockdale
                                                                                                                             Greene

                                                                    1
                Carroll                                 Clayton
                                                                                                                                            Taliaferro

                    3
                                                                                      Newton              Morgan                                                                Columbia
                                                                                                                                                                  McDuffie
                                                                       Henry
                                                Fayette
                                                                                                                                                        Warren
                                 Coweta                                                       Jasper                                                                                 Richmond
                                                                                                                  Putnam
                Heard                                         Spalding                                                                  Hancock
                                                                                Butts                                                                     Glascock


                                                         Pike
                   Troup                                              Lamar                                            Baldwin                                      Jefferson                   Burke

                                                                                                                                                  4
                                    Meriwether                                                          Jones
                                                                                    Monroe


                                                              Upson                                                                           Washington

                                                                                                 Bibb                        Wilkinson                                                        Jenkins
                           Harris                                                                                                                                                                               Screven
                                                Talbot                       Crawford                       Twiggs                                       Johnson

                                                                                                                                                                             Emanuel
                           Muscogee                              Taylor                 Peach
                                                                                                                                          Laurens
                                                                                                 Houston
                                                                                                                  Bleckley
                                                                                                                                                                Treutlen                                  Bulloch
                                                                            Macon                                                                                                      Candler                                Effingham
                           Chattahoochee Marion
                                                           Schley                                         Pulaski

                                                                                        Dooly                                                            Montgomery                               Evans
                                                                                                                              Dodge               Wheeler         Toombs
                            Stewart           Webster            Sumter
                                                                                                                                                                                           Tattnall                       Bryan
                                                                                                            Wilcox                                                                                                                        Chatham
                                                                                          Crisp                                            Telfair
                   Quitman
                                                                                                                                                                                                                    Liberty
                                                   Terrell                                                                                                                 Appling
                                                                         Lee                                                                           Jeff Davis
                                 Randolph                                                                                    Ben Hill                                                                    Long
                                                                                                 Turner



                                                                                                                               5
                                                                                                                       Irwin
                          Clay                                                                                                                Coffee                 Bacon                       Wayne
                                        Calhoun                 Dougherty               Worth
                                                                                                                                                                                                                           McIntosh
                                                                                                           Tift
                                                      Baker                                                                                                                       Pierce
                             Early                                                                                     Berrien               Atkinson


                                                                                                                                                                                              Brantley                Glynn
                                                                                         Colquitt
                                     Miller
                                                                Mitchell                                                                                               Ware
                                                                                                                Cook

                          Seminole                                                                                                Lanier
                                                                                                                                                                                                                Camden
                                                                                                                           Lowndes                     Clinch
                                              Decatur            Grady           Thomas              Brooks                                                                        Charlton



                                                                                                                                             Echols




                                                                                                                                                                                                                                     PLAINTIFFS'
                                                                                                                                                                                                                                  COMPLAINT EXHIBIT



                                                                                                                                                                                                                                             3
          Case 1:20-cv-02921-SDG Document 1-3 Filed 07/14/20 Page 2 of 2


Illustrative Plan 1
Public Service Commission Districts
Rose v. Raffensperger

Population Summary


                                              Percent      Voting-Age Population         Black
District Population            Deviation     Deviation   NH White      AP Black    Registration
1             1,951,301            13,770         0.71     34.46%         54.15%        53.97%
2             1,941,115             3,584         0.18     81.13%           7.9%         7.49%
3             1,937,272              -259        -0.01     63.64%         24.21%        24.64%
4             1,924,919           -12,612        -0.65     56.94%         28.07%        28.36%
5             1,933,046            -4,485        -0.23     58.86%         34.07%        32.82%


Total Population:               9,687,653
Ideal District Population:      1,937,531


Summary Statistics:
Absolute Range:              -12,612 to 13,770
Absolute Overall Range:      26382
Relative Range:              0.00% to 0.71%
Relative Overall Range:      1.36%
